MEMORANDUM **
Salvador Olivera-Gutierrez, a native and citizen of Mexico, petitions for review of the decision of the Board of Immigration Appeals (“BIA”) dismissing his appeal from an Immigration Judge’s order denying his motion to reopen his removal proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1252(b).
We review the BIA’s decision for abuse of discretion, Sharma v. INS, 89 F.3d 545, 547 (9th Cir.1996), and we deny the petition.
Based on the record before us, petitioner has not established exceptional cir-*994eumstances because petitioner’s misunderstanding concerning the time of his deportation hearing is not reasonable, and it does not appear that petitioner has a valid claim for relief from deportation. See id; cf. Singh v. INS, 295 F.3d 1037, 1039-40 (9th Cir.2002) (finding exceptional circumstances where petitioner easily misunderstood the time of his hearing and petitioner was the beneficiary of an approved visa petition). Accordingly, the BIA did not abuse its discretion by dismissing his appeal.
Petitioner’s contention that his due process rights were violated lacks merit because petitioner was notified orally and in writing of the date and time of his deportation hearing. See Sharma, 89 F.3d at 548.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.